Citation Nr: 0532032	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  01-06 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for chronic liver 
disease as a result of exposure to Agent Orange for the 
purpose of accrued benefits.

3.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling, for the purpose 
of accrued benefits.

4.  Entitlement to an increased rating for left knee 
chondromalacia, status post medial meniscectomy, currently 
rated 10 percent disabling, for the purpose of accrued 
benefits.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and veteran


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1964 to November 
1964 and from August 1966 to September 1973.  

This appeal is from a September 2000 rating decision of the 
Department of Veterans Affairs San Juan, Puerto Rico, 
Regional Office.  

The appellant has, through her representative's October 2004 
Written Brief Presentation, raised a claim for dependency and 
indemnity compensation (DIC) pursuant to section 1151, title 
38, United States Code.  The representative noted the 
February 2003 judgment of the United States District Court 
for the District of Puerto Rico finding VA medical negligence 
in the veteran's death.  Citing this ruling in support of the 
claim, the representative requested the Board of Veterans' 
Appeals (Board) to refer the claim to the RO for appropriate 
action.

In June 1999 hearing testimony, the veteran asserted that he 
had depression secondary to back pain from his service-
connected low back disorder.  He also averred that his back 
prevented him from having a job.  This testimony reasonably 
raised claims for secondary service connection and for total 
disability due to individual unemployability (TDIU).  The 
secondary service connection claim is not precluded by prior 
final adjudications of claims for direct service connection 
for mental illnesses.  These are unadjudicated claims pending 
at the time of the veteran's death.  They are referred for 
appropriate action on claims for accrued benefits.

In a September 1998 decision, the Board noted that the 
veteran had filed a notice of disagreement in April 1994 with 
VA's denial of multiple claims (listed below), but the RO had 
omitted those issues from the subsequent statement of the 
case (SOC).  As of the veteran's death, VA had not issued the 
SOC ordinarily required by law.  38 U.S.C.A. § 7105(d)(1) 
(West 2002).  It is unfortunate VA let six years pass from 
the veteran's notice of disagreement to his death without 
issuing the required SOC.  VA's obligation to issue the SOC 
expired with the veteran.  The appellant cannot substitute 
for the veteran in those claims.  Landicho v. Brown, 7 Vet. 
App. 42 (1994).  The Board has no jurisdiction over those 
matters and cannot now order VA to issue the appellant an SOC 
as a substituted claimant.  However, the appellant has an 
independent claim for accrued benefits.  Whereas the veteran 
has died with claims pending for service connection for 
insulin dependent diabetes mellitus, for a heart murmur, and 
for normochromic and normocytic anemia, and for an increased 
(compensable) rating for a scar of the left shoulder, they 
must be included in the claim for accrued benefits deemed an 
element of the appellant's February 2000 application for 
dependency and indemnity compensation (DIC).  See 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. §§ 3.152(b)(1), 3.1000 (2005).  
A memorandum to file under the heading "Nehmer Review" on 
the matter of service connection for Type II diabetes of 
which the appellant received no notice is not an adjudication 
that affords due process.  The claims for service connection 
for insulin dependent diabetes mellitus, for a heart murmur, 
and for normochromic and normocytic anemia, and for an 
increased (compensable) rating for a scar of the left 
shoulder are referred for adjudication for the purpose of 
accrued benefits.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2000, from early acute 
myocardial infarction due to or as a consequence of pulmonary 
edema.

2.  At the time of the veteran's death he was service 
connected for low back strain rated 20 percent disabling, a 
left knee condition rated 10 percent disabling, and a scar of 
the left shoulder rated noncompensably disabling.

3.  A service-connected disability neither principally caused 
not was a contributory cause of the veteran's death.

4.  The veteran did not develop or suffer increase of liver 
disease in service, nor did liver disease which developed 
after service result from exposure to herbicides in service.

5.  The veteran had a chronic, stable, lumbar sprain 
manifested by moderate muscle spasm, tenderness, and painful 
motion.  

6.  The veteran's left knee manifested or more nearly 
approximated moderate disability due to effusion, mobile 
patella, grinding, occasional locking, and pain.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).

2.  The veteran did not incur or aggravate liver disease in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).

3.  The appellant is not entitled to accrued benefits for 
service connection of liver disease.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2005).

4.  The schedular criteria for a rating greater than 20 
percent for lumbar strain were not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

5.  The appellant is not entitled to accrued benefits for 
increased rating of the veteran's lumbar strain.  38 U.S.C.A. 
§ 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2005).

6.  The schedular criteria for a 20 percent rating for eft 
knee chondromalacia, status post medial meniscectomy were met 
for the purpose of entitlement to accrued benefits.  
38 U.S.C.A.  § 1155, 5121(a) (West 2002); 38 C.F.R. § 3.1000 
(2005); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

"When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents."  
38 U.S.C.A. § 1310 (West 2002).



The regulation promulgated to implement the statute provides 
as follows:

Cause of death.

  (a) General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.

38 C.F.R. § 3.312 (2005).  The regulation further defines 
principal and contributory causes of death.  38 C.F.R. 
§ 3.312(b), (c) (2005).

At the time of the veteran's death, he was service-connected 
for a low back strain, residuals of a left knee injury, and a 
scar of the left shoulder.  None of these are claimed or 
shown by evidence of record to have caused or contributed to 
the veteran's death.

The veteran's death certificate shows he died on February [redacted], 
2000, of an early myocardial infarction due to or as a 
consequence of early pulmonary edema.  The veteran had failed 
liver transplant in August 1995 and a successful liver 
transplant in September 1995.  He suffered multiple medical 
problems thereafter, several of which his VA primary care 
physician reported in a May 1999 outpatient note were related 
to long term anti-rejection immunosuppressive therapy 
following the second transplant.  A February 2000 autopsy 
diagnosed ischemic heart disease with findings consistent 
with early acute myocardial infraction; acute pulmonary edema 
and congestion; myocardial fibrosis, old infarct; coronary 
arteriosclerosis, and pleural effusion of 500 cc. 
bilaterally.  There was cardiomegaly, splenomegaly, 
arteriolonephrosclerosis, severe, with hypertensive features; 
and arterial hypertension with hypertensive crisis.  There 
was no sign of rejection of the transplanted liver.  The May 
1999 primary care note stated that the cryptogenic liver 
cirrhosis that had precipitated the transplants was resolved 
with the successful second transplant, and the veteran's 
liver function was normal.

The May 1999 primary care physician's note listed 15 medical 
conditions under treatment.  None of these are shown in the 
service medical records.  None of them are shown to be linked 
to service.  A VA compensation examination of June 1974 found 
by palpation that the liver extended four finger breadths 
below the right costal margin, and the examiner diagnosed a 
fatty liver.  A VA hepatologist reviewed the veteran's 
medical records in September 1999 and opined that the June 
1974 diagnosis was of a benign condition not shown related to 
the chronic liver disease first diagnosed in 1992.  Review of 
the record produces no diagnosis of chronic liver disease 
before April 1992, esophageal varices, chronic liver disease, 
non-insulin dependent diabetes mellitus-insulin required, 
and high blood pressure were diagnosed.  None of these are 
linked by primary medical evidence or medical opinion with 
the veteran's active service.

Thus, none of the chronic conditions or acute condition noted 
at the veteran's death to affect a vital organ is shown by 
evidence to be associated with his military active service.  
There is no evidence of the onset of any of these diseases 
during any of the many periods of active duty for training 
between July 1975 and February 1989 such that he was a 
veteran of active service, see 38 U.S.C.A. § 101(24) (West 
2002), for the purposes of service connection of any of his 
diagnosed chronic disorders of a vital organ.  In short, 
neither of the veteran's principal causes of death, 
myocardial infarction and pulmonary edema, or any other 
disease of a vital organ that could have contributed to his 
death can be linked with service directly.  38 C.F.R. 
§ 3.303(b), (d) (2005).  None of the diseases subject to a 
presumption of incurrence in service if manifesting to a 
degree of 10 percent disabling within one year of active 
service qualifies for such a presumption in this case, 
because none are shown present to a degree of 10 percent 
disabling during the year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  

The appellant's theory of entitlement to service connection 
for the cause of the veteran's death is that the veteran died 
of complications of his liver disease or of post-transplant, 
anti-rejection treatment.  She avers he was exposed to Agent 
Orange [understood in this context to mean any of several 
herbicides the United States used for tactical purposes in 
Vietnam, of which Agent Orange was one] in Vietnam.

Certain diseases are presumed incurred in service when those 
diseases occur in a veteran of Vietnam service.  They are 
presumed caused by exposure to herbicides, the most commonly 
used of them known popularly as Agent Orange, and veterans of 
Vietnam service are presumed exposed to Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2005).  In compliance with the law, the National Academy of 
Science regularly reviews scientific literature and reports 
to the Secretary of Veterans Affairs those diseases shown by 
scientific study to have a degree of correlation with 
exposure to herbicides specified in the law.  The Secretary 
promulgates regulations creating a presumption of incurrence 
in service of the diseases identified by the mandated 
scientific review.  No other diseases are presumed due to 
exposure to Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2005).

The veteran's liver disease is not presumed to result from 
exposure to Agent Orange.  It cannot be presumed incurred in 
service on that basis because it is not listed as one of the 
presumptive diseases associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e).  

The presumption is an evidentiary aid to establishing service 
connection.  The claimant who cannot take advantage of a 
statutory presumption in proving entitlement to service 
connection may nonetheless prove by any other credible, 
competent evidence that the condition for which service 
connection is claimed originated in service.  This proof can 
include independent scientific evidence that Agent Orange 
caused the disease in question.  Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994).

Given the standards set out in legislation for establishment 
of the correlation between a disease and Agent Orange 
exposure necessary to warrant a presumption of service 
connection, a claimant could prove independently that 
exposure to Agent Orange caused a disease that the Secretary 
had been unable to determine even correlates with Agent 
Orange exposure by submitting independent scientific evidence 
that Agent Orange caused the veteran's disease.  Such an 
independent medical opinion supported by scientific data 
would be weighed against the opinion of the National Academy 
of Science that the disease in question does not correlate 
with exposure to Agent Orange.  There is no such independent 
evidence in the claims file.  A May 2000 statement by the 
veteran's primary VA physician that a chemical agent other 
than alcohol or drugs cannot be ruled out as a cause of the 
veteran's liver disease is not affirmative evidence that 
Agent Orange caused the veteran's liver disease.  This 
opinion was not supported by scientific research and the 
statement was not offered as an attempt to specifically 
correlate the veteran's disease to exposure to Agent Orange.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  It 
must be denied.

II.  Accrued Benefits

In September 1989, the veteran filed an informal claim for 
increased ratings for his service-connected low back and left 
knee conditions.  In April 1993, he filed an informal claim 
for service connection for chronic liver disease.  He died 
February [redacted], 2000.  His surviving spouse has applied for 
accrued disability benefits.  See 38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000 (2004).  Claims for accrued 
benefits are decided on the evidence of record at the time of 
the veteran's death.  38 C.F.R. § 3.1000(a) (2005).

A.  Service Connection for Liver Disease

The claim for service connection on an accrued basis for 
liver disease due to Agent Orange exposure must fail, because 
it is even less supported than the cause of death claim.  The 
argument and the evidence is substantively the same as in the 
cause of death claim minus the May 2000 VA physician's 
speculative comments.  The statement post-dated the veteran's 
death, and thus is not cognizable in the context of the 
accrued benefits claim.  The veteran's June e1999 testimony 
to his belief that Agent Orange exposure caused his liver 
disease is not cognizable evidence, because the testimony 
voiced a medical opinion beyond the veteran's expertise.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The claim must 
be denied.

B.  Increased Rating for the Purpose of Accrued Benefits

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this case, the law, as well as the facts in effect at the 
time of the veteran's death governs the claims.  Changes in 
law and regulation are inapplicable prior to the effective 
date of the change.  38 U.S.C.A. § 5110(g) (West 2002).  
Consequently, there can be no application of a change in law 
or regulation with an effective date after the veteran's 
death.  Neither the veteran's low back nor left knee 
disorders are subject to a change in the law while the claim 
was pending.

1.  Lumbar Strain

The veteran was service connected for low back strain, lumbar 
paravertebral fibromyositis.  The low back was rated 20 
percent disabling based on lumbar strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  

The veteran had a VA examination in November 1989 that showed 
limitations of range of motion in flexion, extension, lateral 
flexion, but not in rotation, as well as paravertebral muscle 
spasm and tender paravertebral nodules diagnosed as lumbar 
paravertebral fibromyositis.  The range of motion and spasms 
did not manifest or more nearly approximate the criteria of 
the next higher, or 40 percent, disability rating.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5297 (1999).

January 1992 private orthopedic examination made clinical 
diagnosis of lumbar herniated disc and osteophytes at L2 to 
L5.  Other than comment that the back contributed to the 
veteran's total disability, there was no report of functional 
limitation that could inform the VA rating determination.

A January 1992 VA back examination found some straightening 
of the lumbar lordosis, but not listing to the side.  The 
lumbar paravertebral muscles had nodules and were painful, 
but range of motion was only moderately limited, with flexion 
of 80 degrees, extension of 10 degrees, lateral flexion of 20 
degrees and rotation of 40 degrees.  Motion was painful, as 
was straight leg raising, which did not produce neurologic 
signs.  The examiner maintained the diagnosis of back strain 
and fibromyositis.  This examination presents an appearance 
of mild impairment by range of motion that warrants the 
existing 20 percent rating by virtue of pain and decreased 
endurance, 38 C.F.R. § 4.40 (2005), but not to such degree as 
to meet or nearly approximate the next higher rating.  
38 C.F.R. § 4.7 (2005).

A February 1993 VA general medical examination is 
uninformative for rating purposes.

There is a hiatus in the medical records pertaining to the 
veteran's spine until April 1997.  It appears from the 
extensive body of medical records that the veteran's health 
care focused on the medical conditions leading up to his two 
liver transplants in 1995 and subsequent transplant-related 
care.

In April 1997, the veteran had x ray studies for complaints 
of back pain, which showed multiple compression fractures in 
the thoracic and lumbar vertebrae and mild lumbar and dorsal 
(thoracic) spondylosis.  October 1997 x ray studies confirmed 
the prior compression fractures.  The veteran's primary VA 
physician reported in outpatient notes of May 1999 that the 
veteran developed osteoporosis related to the long-term use 
of high doses of corticosteroids as post-transplant 
immunosuppressive therapy.  The unfortunate effects of this 
therapy is not an element of the service-connected 
disability, and to rate the veteran's low back sprain based 
on these effects it would violate a prescription against 
rating service-connected disabilities for the effects of non-
service-connected conditions, called pyramiding.  38 C.F.R. 
§ 4.14 (2005).

VA examination in May 1999 showed the veteran using a wheel 
chair for long distance ambulation and a cane for short 
distances.  The examiner noted this history of compression 
fractures shown by x ray studies and the long history of 
muscle spasm.  Range of motion and other movement tests could 
not be performed because of the veteran's general weakness 
and instability.  The examiner found moderate muscle spasm, 
objective evidence of tenderness to palpation, but no 
postural abnormalities or fixed deformities of the back.  
There were multiple neurologic deficits.  The examiner 
diagnosed low back strain, lumbar paravertebral myositis and 
muscle spasm, compression fracture of L1 and degenerative 
joint disease of the lumbar spine by x ray.

November 1999 VA nuclear bone scans showed the veteran with 
borderline osteopenia of the lumbar spine with comment of 
known degenerative changes since September 1998.  The 
veteran's primary care physician listed osteoporosis among 
the veteran's diagnoses in a May 1999 outpatient record.  He 
attributed the severely debilitating effects of osteoporosis 
to corticosteroid therapy related to the liver transplants.  
Taking the rule against pyramiding into consideration, the 
veteran's total low back disability picture appears 
essentially that of a chronic, low back strain, stable for 
many years, and correctly rated as 20 percent disabling.  The 
only elements of a higher rating, osteoarthritic changes and 
narrowing and irregularity of joint spaces, 38 C.F.R. 
§ 4.71a,  Diagnostic Code 5295 (1999), are attributable to 
non-service-related causes in the opinion of the veteran's 
primary physician.

The preponderance of the evidence is against an increased 
rating for lumbar strain for the purpose of accrued benefits.


2.  Increased Rating Left Knee

The veteran was service-connected for medial meniscus, 
degenerative tear, grade 1-2 chondromalacia, status post-
partial medical meniscectomy, left.  The left knee was rated 
10 percent disabling for slight impairment based on the 
frequency of recurrent subluxation or degree of lateral 
instability.  38 U.S.C.A. § 4.71a, Diagnostic Code 5257 
(1999).  The veteran was not service connected for arthritis 
of the knee.  As the evidence summarized and the discussion 
below shows, the veteran's symptomatology would have been 
better characterized by the criteria for removal of the 
semilunar cartilage, 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999), than as recurrent subluxation or lateral instability.  
Diagnostic Code 5257.  The evidence shows he did not have the 
symptomatology of recurrent subluxation or lateral 
instability, but he had pain and effusion into the joint and 
a tear of the medial meniscus as of the last examination.  
Diagnostic Code 5258.  This decision will apply Diagnostic 
Code 5258.

The veteran sustained trauma of the left knee in a January 
1988 motor vehicle accident.  His employer, the United States 
Postal Service, placed him on permanent light duty.

VA examination in November 1989 noted the veteran's 
complaints of pain and swelling of the knee with prolonged 
standing and walking, and occasional locking and falling when 
walking.  Examination showed full range of motion of the 
knee, no swelling or effusion, but the knee was tender with 
range of motion, had severe crepitus and pain to pressure on 
the patella, which the examiner diagnosed as status post left 
knee meniscectomy.

January 1992 private orthopedic examination showed 
essentially full range of motion, difficulty kneeling and 
with prolonged walking, as well as spurs in both right and 
left patellae and grade II chondromalacia.  The examination 
noted a positive box test, the significance of which is not 
explained.

A January 1992 VA compensation examination found mild 
effusion of the left knee and crepitus with slipping of the 
patella.  It is unclear whether this represents instability 
of the knee, but the presence of pain and effusion on 
examination is persuasive that the veteran's left knee 
disability is more accurately rated for torn cartilage than 
for subluxation or instability.  Compare 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 with Diagnostic Code 5258 (1999).

A February 1993 VA general medical examination is 
uninformative for rating purposes.

There is a hiatus in the medical records pertaining to the 
veteran's left knee until September 1997.  A September 1997 x 
ray of both knees study showed early degenerative arthritis 
of the knees, bilateral genu varum, and chondrocalcinosis of 
the left knee.

May 1999 VA examination noted moderate pain in the medial 
aspect of the patella associated with occasional locking of 
the knee.  He reported cramping of the knee at night.  
Activity exacerbated the symptoms, and physical therapy, 
especially hydrotherapy reduced symptoms.  The examiner 
reported there were no episodes of dislocation or of 
recurrent subluxation.  The left knee flexed to 85 degrees, 
and extended to five degrees; the entire range of motion was 
painful.  There was no evidence of edema, effusion, 
instability, redness, heat, abnormal movement or guarding of 
the knee.  There was reduced muscle strength and moderate 
tenderness to palpation around all soft tissue; he had 
bilateral genu varum (bowed legs).  There was severe 
tenderness to palpation on the left medial meniscus area and 
positive patellar-grinding test.  The diagnosis was medial 
meniscus tear, grade I and II chondromalacia patella, status 
post medial meniscectomy; small knee effusion, vertical tear 
of the body of the medial meniscus by MRI of July 1994.

The record is essentially silent as to the left knee 
subsequent to the May 1999 examination report.

The preponderance of the evidence is that the veteran did not 
have recurrent subluxation or lateral instability.  The 
examinations that were unclear in their meaning are probably 
best understood as not showing those manifestations in light 
of the failure of the later, clearly articulated report to 
find that pathology.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).

The evidence of impairment from chondromalacia is 
sufficiently persuasive that the veteran's total disability 
picture is more nearly that of the torn cartilage than of the 
unstable knee.  38 C.F.R. § 4.7 (2005).

Finally, there are no other diagnostic codes that would 
afford a higher rating.  No higher rating is provided under 
Diagnostic Code 5258.  The ranges of motion were too great 
for compensable rating on that basis.  DCs 5260, 5261 (1999).  
If arthritis of the knee were service connected, the veteran 
could have had a separate 10 percent rating for pain, 
VAOPGCPREC 9-98 note 1, but then chondromalacia could not be 
rated 20 percent in consideration of pain.  38 C.F.R. § 4.14 
(2005).  Twenty percent is the highest rating the evidence 
will support.

III.  Duty to Notify and to Assist

VA notified the appellant in April 2001 and in September 2003 
of the information and evidence necessary to substantiate her 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  They identified the appellant's rights to 
VA assistance, and her and VA's respective burdens to produce 
information and evidence.  The notices did not explicitly 
state that her burden to produce evidence included evidence 
in her possession.  The record prior to enactment of the VCAA 
included notices to the appellant that she must produce 
evidence to obtain VA assistance.  Whereas she was previously 
required to carry the sole burden of producing evidence, it 
is logical to infer she had actual knowledge that the 
evidence she was to submit included evidence in her 
possession.

By virtue of the claims at issue, there were no examinations 
possible or required, nor was medical opinion necessary to 
decide the claims.  The claims for accrued benefits permitted 
no submission of additional evidence.  The appellant did not 
respond to a specific request for her authorization to obtain 
evidence from a particular facility.  Whereas providing such 
authorization is her responsibility, 38 C.F.R. 
§ 3.159(c)(1)(i) (2005), VA has no further burden to obtain 
that evidence.  There has been no failure to obtain evidence 
of which VA had notice and authority to obtain it.  VA has 
discharged its duty to assist the appellant to obtain 
evidence in this case.  38 C.F.R. § 3.159(c), (e) (2005).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for liver disease for the purpose of 
accrued benefits is denied.

Increased rating for lumbar strain for the purpose of accrued 
benefits is denied.

A 20 percent rating for left knee chondromalacia, status post 
medial meniscectomy, for the purpose of accrued benefits is 
granted, subject to the regulations governing payment of 
monetary benefits.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


